Citation Nr: 0802513	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for PTSD and found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he has PTSD as a result of a 
fire that took place while he was serving about the USS 
Vallejo.  At his personal hearing before the undersigned, he 
indicated that the fire took place between August and 
December 1976.  In a September 2005 report, the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Research of Unit Records) 
reported that they coordinated their research on several 
occasions with the Naval Historical Center Deck Log Branch 
and the Federal Records Center in an attempt to locate a 1977 
history and 1977 deck logs from the USS Vallejo, as that was 
the initial date range that was provided by the veteran.  
JSRRC advised that the Naval Historical Center Deck Log 
Branch should be contacted if there were any questions 
regarding the missing records.  In light of the fact that the 
estimated date range of the veteran's alleged stressor has 
changed, the Board finds that another attempt to verify his 
stressor should be made.  

Additionally, the Board notes that the veteran also alleges 
that he has PTSD as a result of a personal assault that 
occurred during a bar fight.  However, it does not appear 
that he was provided with an appropriate development letter 
with regard to the types of evidence that may be used to help 
substantiate his claim for service connection for PTSD based 
on a personal assault.  

With respect to his right knee claim, the veteran and his 
representative allege that service treatment records are 
incomplete, and that records from the Charleston Naval 
Hospital are missing.  He contends he was treated for a right 
knee injury there possibly in September or October 1977.  A 
request for clinical records for this facility should be made 
through official channels.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the RO should send 
the veteran and his representative a corrective VCAA letter 
that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and includes a 
description of the evidence needed to substantiate the claim 
for service connection for a right knee disability based on 
new and material evidence by informing him of the elements 
required to establish service connection that were found 
insufficient in the prior denial.  In this case, the 
veteran's claim was originally denied in 2001 because there 
was no record of treatment in service for a right knee 
condition, and there was clear evidence of a post-service 
injury to the right knee.

Finally, the veteran is in receipt of Social Security 
benefits.  A request for the medical records used by that 
agency to render their decision should be requested.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claim for service connection for a right 
knee condition.  The notice should also 
address what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  Attempt to secure the veteran's 
Charleston Naval Hospital treatment records 
for the period from September and October 
1977 through official channels.

3.  Provide the veteran with a PTSD 
personal assault development letter and 
questionnaire to be filled out and 
returned, in accordance with 38 C.F.R. § 
3.304(f) in order to obtain as much 
information as possible about the personal 
assault incident in service, to include a 
detailed description of the pertinent 
incidents, with all pertinent dates and 
locations, as well as the complete names 
and unit designations of the assailants 
and others who were also assaulted or have 
knowledge of the incident.  

4.  Contact the JSRRC and/or the Naval 
Historical Center Deck Log Branch and 
request any available records that might 
help confirm the veteran's alleged 
stressor of 
a fire aboard the USS Vallejo between 
August 21, 1976 and December 2, 1976.  All 
efforts to obtain these records should be 
documented and any directives to contact 
an alternate agency should be fully 
accomplished.  

5.  If, and only if, the veteran's alleged 
stressor(s) is confirmed, he should be 
scheduled for a VA examination to 
ascertain whether he has PTSD as a result 
of the verified stressor(s).  

6.  After the development requested above 
has been completed to the extent possible, 
the claims should be reconsidered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




